Citation Nr: 1025118	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, K.M., and C.U.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from April 1951 to February 1952. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, 
which denied service connection for posttraumatic stress disorder 
(PTSD). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At a September 2008 Board hearing the Veteran testified that she 
was subject to a personal assault by K.D in service.  In November 
2008 the Board remanded the  claim in order for a search to be 
conducted for K.D.'s service personnel records, as they may 
reveal whether K.D. faced any adverse action based on the alleged 
assault, any evidence of which would corroborate the Veteran's 
statement.  The record reveals that a search was conducted for 
morning reports but there is no evidence that any attempts were 
made to obtain K.D.'s service personnel records.

VA failed to fully comply with the Board's November 2008 remand 
order as it did not search for K.D.'s service personnel records.  
A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Failure of the Board to ensure compliance is error as a 
matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further remand is therefore required.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Conduct a search for K.D.'s service 
personnel records, noting the multiple 
spellings of the last name in the record.  If 
located, add a copy of the records to the 
Veteran's claims file.  Document any negative 
response. 

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for PTSD.  If 
the decision remains adverse to the Veteran, 
provide her and her representative with a 
supplemental statement of the case and give 
them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


